Citation Nr: 1625299	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for nutcracker esophagus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2016, the Veteran was scheduled for a Travel Board hearing but he did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has asserted that the symptoms of his esophagus disability have worsened to include vomiting daily, severe pain, and fluctuation weight loss and weight gain.  See February 2014 VA Form 21-4138; April 2014 VA Form 21-4138.  

The Veteran was afforded a VA examination in July 2014, however, the examination report does not reflect the presence or absence of weight loss, hematemesis, melena, anemia or the extent of impairment of health due to the nutcracker esophagus.  Pertinent findings must be included in any examination to accurately rate the service-connected disability.  

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination for current evaluation of his nutcracker esophagus disability.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.
Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2. Schedule the Veteran for a VA gastrointestinal examination by a physician to determine the severity of nutcracker esophagus disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary tests should be accomplished. 

Following a review of the claims file and examination, the examiner should provide an opinion as to which of the following criteria best describes the Veteran's nutcracker esophagus and the severity of symptoms:

a) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

b) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The examiner should address the Veteran's contentions of flare-ups of nutcracker esophagus symptomatology including the frequency and severity of any such flare-ups.

The examiner should also describe any occupational impairment attributed to the nutcracker esophagus.

A complete rationale for all opinions expressed by the VA examiner should also be provided.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



